Citation Nr: 1451897	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  05-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at an October 2005 RO hearing by a Decision Review Officer and at a June 2010 Travel Board hearing by the undersigned sitting at the RO.  Transcripts of those hearings are associated with the claims file.

In December 2007, the Board issued a decision which, in pertinent part, denied entitlement to service connection for fatty tumors, entitlement to service connection for a left arm disability, entitlement to service connection for an eye disability, and entitlement to service connection for a skin disability.  The Veteran appealed the December 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued an Order granting a Joint Motion for Remand, which vacated that portion of the Board's December 2007 decision pertaining to the issues of entitlement to service connection for fatty tumors, for a left arm disability, for an eye disability, and for a skin disability, and remanded the case for additional development consistent with the Joint Motion.

In December 2010 and Mach 2014, the Board remanded the claims for the development requested.  On remand, service connection was granted for irritant dermatitis with predominant feet involvement (previously claimed as skin fungus) in a September 2011 rating decision, and for right eye optic neuropathy in a September 2014 rating decision.  This constitutes a full grant of the benefits sought on appeal, with respect to the claims of entitlement to service connection for a skin disability and for an eye disability.  Therefore, these claims are no longer on appeal.  The case has now been returned to the Board for consideration.

In an October 2014 brief, the Veteran's representative raised arguments concerning posttraumatic stress disorder (PTSD) and hearing loss, as well as service connection for coronary artery disease, arthritis in multiple joints, and gastroesophageal reflux disease (GERD), as secondary to PTSD.  To the extent the Veteran is claiming entitlement to increased ratings for his service-connected PTSD and moderate sensorineural hearing loss, and entitlement to service connection for coronary artery disease, arthritis in multiple joints, and GERD, as secondary to PTSD, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current disability manifested by fatty tumors.

2.  A left arm disability was not shown to have been present in military service, or many years thereafter, nor is it the result of any incident occurring during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatty tumors have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

2.  The criteria for service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in December 2003, April 2004, July 2004, November 2005, and March 2006 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  The claims have been readjudicated thereafter.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the March 2009 Joint Motion and the February 2010 Board remand, all available VA treatment records, dated from November 1982 to present, from the VA Medical Centers in Ann Arbor, Detroit, and Saginaw, Michigan, and Bay Pine and Fort Myers, Florida, have been obtained and associated with the claims file.

As will be discussed below, the Veteran contends that he has a disability manifested by fatty tumors all over his body as a result of exposure to ionizing radiation during service.  He claims that he was exposed to ionizing radiation while serving aboard the U.S.S. CASSIN YOUNG which sailed to Japan into the vicinity of the Marshall Islands, and Bikini Atoll in particular, during the timeframe of OPERATION CASTLE.  Although a July 2004 response from the National Personnel Records Center (NPRC) notes that standard source documents for radiation exposure were not available, the Board, in its March 2014 remand, instructed the RO to obtain all available ship logs for the U.S.S. CASSIN YOUNG during the time period of OPERATION CASTLE to ascertain whether the Veteran was exposed to ionizing radiation.  See 38 C.F.R. § 3.311.  This was accomplished in June 2014.  A June 2014 letter from the National Archives and Records Administration (NARA) confirmed that the U.S.S. CASSIN YOUNG was not involved in OPERATION CASTLE.  The letter stated the deck logs of the ship indicated that from March 1, 1954 to May 30, 1954, it had been in Newport, Rhode Island, en route to San Diego via the Panama Canal, and from San Diego to Pearl Harbor to Midway Island; at no time during the period of OPERATION CASTLE, the ship was near the Bikini or Enewetak.  In light of this information, the Board finds that it is not necessary to obtain dose estimate as set forth in 38 C.F.R. § 3.311.

Further, pursuant to the Board's March 2014 remand, the Veteran was provided a VA elbow and forearm examination in September 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the claim for service connection for fatty tumors, the evidence does not establish a current disability.  Thus, a VA medical examination addressing the etiology of this condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disabilities and service.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Fatty Tumors

The Veteran contends that he has a disability manifested by fatty tumors all over his body.  During his June 2007 hearing before the Board, he testified that he had precancerous fatty tumors removed from his eye, scrotum, and forehead, and that he believes that these fatty tumors are the result of exposure to ionizing radiation during service.  He explained that, during service aboard the U.S.S. CASSIN YOUNG, he was exposed to ionizing radiation.  He stated that the U.S.S. CASSIN YOUNG sailed to Japan into the vicinity of the Marshall Islands, and Bikini Atoll in particular, during the timeframe of OPERATION CASTLE.  He reported that he actually witnessed the test and was in the fallout zone.  He noted that he was required to wear an accumulator or radiation checker around his neck while working onboard.  He explained that he began developing fatty tumors shortly after service discharge.

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  Fatty tumors (lipomas) or skin cancer is not included among presumptively service-connected diseases; thus, the presumption does not apply to this claim and will not be discussed further.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  Under this provision, when a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Specifically, VA must request radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2), (b)(1).  Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

The medical evidence in the claims file reveals diagnoses of and treatment for basal cell carcinoma over the left eye in 1994.  Skin cancer, as well as all other cancers, are considered "radiogenic diseases" pursuant to 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 indicates that most cancers, including skin cancer, must manifest more than five years after exposure.  The Veteran's skin cancer meets these criteria.

However, as discussed above, the record does not demonstrate that the Veteran was exposed to ionizing radiation in service.  Documents of record establish that OPERATION CASTLE consisted of a series of nuclear tests that were conducted in the Bikini and Eniwetok atolls in the Marshall Islands of the Pacific between March 1954 and May 1954.  Information provided by the NPRC reflects that the U.S. S. CASSIN YOUNG (DD-793) had a tour of duty with the 6th Fleet in the Mediterranean from September 16 to November 1953, a period of local operations and exercises in the Caribbean early in 1954, and cleared Newport, Rhode Island on May 3 for a round-the-world cruise, which found her exercising with the 7th fleet in the western Pacific, patrolling off Korea, and making good-will visits to Far Eastern and Mediterranean ports.  The ship returned to Newport, Rhode Island on November 28, 1954.  

The information provided by the NPRC is corroborated by information in the Veteran's service personnel records, which demonstrate that the U. S. S. CASSIN YOUNG began it's "Round-the World Cruise (1954)" on May 3, 1954.  Such record reflects that the ship visited the Panama Canal, Pearl Harbor, Midway Island, Japan, the Philippines, Korea, Hong Kong, Singapore, Ceylon, Saudi Arabia, Egypt, Italy Spain, Gibraltar, and the Azores before returning to Newport, Rhode Island on November 28, 1954.

In particular, in a June 2014 letter, the NARA confirmed that the U.S.S. CASSIN YOUNG was not involved in OPERATION CASTLE.  It was noted that the deck logs of the ship indicated that from March 1, 1954 to May 3, 1954, it was at Newport, Rhode Island; from May 4 to 18, the ship was en route to San Diego via the Panama Canal; and from May 20 to 30 the ship went from San Diego to Pearl Harbor to Midway Island; at no time during the period of OPERATION CASTLE, the ship was near the Bikini or Enewetak.  

In light of this information, the evidence is against a finding that that the Veteran was exposed to radiation while serving on the U.S.S. CASSIN YOUNG.

Nevertheless, even if the claim cannot prevail under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the evidence of record fails to show a current diagnosis of fatty tumors or skin cancer.  VA treatment records (dated from November 1982 to September 2014) reflect that the Veteran was diagnosed with basal cell carcinoma over the left eye brow and underwent a surgical procedure for the excision of the lesion in May 1994.  They also reflect a prior history of scrotal lipoma removal.  However, there is no evidence of any current diagnoses of skin cancer or fatty tumors.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable skin symptoms, the diagnosis or etiology pertaining to fatty tumors or cancer involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  Fatty tumors or cancer are not apparent from the clinical examinations, and the existence of any malady manifested by fatty tumors turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a disorder manifested by fatty tumors, or provide an opinion on etiology even assuming that such a disorder is shown.

The preponderance of the evidence is against the claim for service connection for fatty tumors as the Veteran has not shown a current disability for which service connection can be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Arm Disability

The Veteran contends that he incurred an injury to his left arm during service, and that he currently has a left arm disability as a result.  During his hearing before the Board, he testified that, while using an air brush gun to help remove armaments from a ship, the gun caught between a ladder and the bulkhead, and shot his arm, spraying it with paint and metal fragments.  He recalled seeing specs of blood on his arm afterward, but stated that he did not seek medical treatment because the injury did not seem too serious and because he did not think that there was much to be done.  He testified that he now has rashes and hives on his arm along with weakness, aches, pain, and skin discoloration as a result of the metal which is still in his arm.  In support of his claim, H.H. submitted a lay statement stating that he knew that metal fragments went into the Veteran's body.

As an initial matter, the Veteran has a current left arm disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Diagnostic testing during the September 2014 VA examination showed stable chronic changes of the left forearm osseous structures, multiple surgical staples throughout the soft tissues, without definite radiopaque foreign bodies suggestive of a shrapnel fragment.  Additionally, September 2000 VA X-ray of the left arm revealed several metal clips and findings showed intact osseous structures, with evidence of prior surgery.  May 2008 VA X-ray of the left hand revealed mild degenerative arthritis changes in the interphalangeal joint; there was a 3 mm metallic foreign body adjacent to the proximal interphalangeal joint of the middle finger and metallic clips were seen superimposing the distal left forearm.

However, the Veteran's left arm disability was first manifested many years after service and has not been shown to be etiologically related to service.

Specifically, the Veteran's service treatment records, including his July 1955 separation examination report, are negative for any left arm condition.  Further, to the extent that the Veteran is claiming continuity of symptomatology of left arm pain, while the Board readily acknowledges that the Veteran is competent to state that he had left hand pain since active service, he is not credible with respect to his reports related to onset or continuity of symptoms since active service.  In this regard, the Board finds it significant that the Veteran has never mentioned any injury or problem in his left arm prior to the time he filed the present claim for service connection for left arm disability.  The first evidence of record showing his complaint of left arm pain is dated in September 2000.  At that time, he reported a history of falling on his left arm while at work.  He stated that he had immediate pain in the mid forearm region which had progressively gotten worse since that time.

The Board also does not find it reasonable that the Veteran would be experiencing left arm pain since service and not mention the history when he was seen for left arm pain in September 2000.  Further, he specifically reported that the onset of pain was since a fall at work, which is inconsistent with his present statements regarding onset in service.  Thus, the Veteran's assertions of continuity of symptomatology are inconsistent with the other evidence in the claims file.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").

Furthermore, the opinion of the VA examiner in September 2014 concludes that the Veteran's current left arm disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In reaching this conclusion, the examiner noted that the Veteran was not seen for nor treated for a left arm condition while on active duty military service or immediately after discharge and that the Veteran was able to drive a truck, hunt, fish, rebuild engines, and do engraving.  The examiner also stated that the Veteran had been seen for eczema and hives in the past but not a specific left arm rash and currently there was no left arm rash.  The examiner further noted that there was no medical evidence of a foreign body of the left forearm or arm consistent with active duty military service; the vascular clips were from surgery unrelated to the military.  Finally, the examiner opined that the Veteran had changes compatible with aging in both arms-bony changes of osteopenia and skin changes compatible with the normal aging process and that there was no left arm disability to include retained metallic fragments manifested by rash, weakness, aches, pains and discoloration of the skin. 

The Board finds this VA opinion to be competent, highly probative medical evidence as to whether the Veteran's current left arm disability was caused by his service.  It was based on a thorough review of the Veteran's records, including the personal interview with the Veteran, and was supported by an adequate rationale consistent with the other medical evidence of record.  To that effect, the September 2000 VA treatment report noted that the Veteran had a vein harvested for bypass surgery and also had a history of engraving metal products and dealing with a lot of metal shaving.  Additionally, a May 2008 VA radiology report reflects that the Veteran complained of multiple joint pain status post fall.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a left arm disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for fatty tumors, to include as secondary to exposure to ionizing radiation, is denied.

Entitlement to service connection for a left arm disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


